I would like to extend my
warmest congratulations to you, Sir, on your election as
President of the General Assembly at its fifty-fourth
session. I have no doubt that your long experience and
proven diplomatic skills will guide the work of this session
to a successful conclusion. Moreover, we interpret your
election as a well-deserved recognition of your country,
Namibia, for which the Cypriot people entertain feelings of
admiration and friendship.
I would also like to take the opportunity to express my
appreciation to your predecessor, Mr. Opertti of Uruguay,
for the determined leadership with which he steered the
work of the fifty-third session.
Cyprus joins other States in extending a warm
welcome to the new Members of the United Nations: the
Republic of Kiribati, the Republic of Nauru and the
Kingdom of Tonga.
As we are rapidly approaching the dawn of the new
millennium, we have an obligation to reaffirm our
commitment to this truly global Organization and to the
ideas that have made the United Nations the hope of
mankind for a world governed by peace, justice and the
rule of law.
And yet, the challenges that we face seem at times
insurmountable. Our world is characterized by a large array
of old and constantly emerging new problems, such as
violent international conflicts and internal strife. Moreover,
the United Nations has to respond to many challenges, such
as the eradication of poverty, sustainable development, the
fight against terrorism and drug trafficking, the control of
epidemics and natural disasters, and the proliferation of
weapons of mass destruction.
The Organization's efforts in these areas have been
considerable and must not be underestimated. I take this
opportunity to reaffirm my Government's strong
commitment to the United Nations and our support for the
ongoing efforts to reform it, so that it will be able to
successfully meet the considerable challenges that lie
ahead.
Cyprus will work towards the successful conclusion
of the Millennium Assembly. We look forward to an
interactive Summit. We anticipate an in-depth and result-
oriented discussion, with the participation of civil society,
during the work of the many special sessions on various
facets of the Organization's work.
One of the major issues of concern to all humanity
is disarmament. I would like to reaffirm our support for
these efforts including, inter alia, a strengthened review
process of the Treaty on the Non-Proliferation of Nuclear
Weapons (NPT) and the effective implementation of the
Chemical Weapons Convention.
In the field of human rights, the United Nations
plays a very special role not only in developing and
enhancing the regime of human rights instruments, but
also in the prevention of possible violations and the
constantly expanding humanitarian relief efforts.
On the occasion of the fiftieth anniversary of the
Geneva Conventions, we reaffirm our commitment to the
cause of human rights and the promotion of humanitarian
law. Cyprus fully supported the adoption of the Statute of
a permanent International Criminal Court.
Cyprus follows the situation in the Middle East with
intense interest. We rejoice at the winds of hope that have
recently appeared in the efforts to finally achieve peace in
that long-tormented area and welcome the recent Israeli-
Palestinian agreement. Cyprus, as a neighbouring State
with close relations to the parties involved in the Middle
East, reiterates its support for a just, lasting and
comprehensive settlement based on the relevant United
Nations resolutions and the implementation of the peace
accords.
The recent tragedy that has unfolded in Kosovo has
demonstrated the fragility of peace in the heart of Europe
and the imperative need to address a new array of
problems that have the potential to destabilize an entire
region. The international community, as well as the
parties involved, have an obligation to create the
conditions for reconciliation, so that what has transpired
5


in Kosovo and Yugoslavia in general will never be allowed
to take place again.
Cyprus fully supports Security Council resolution 1244
(1999) and calls for full respect for the human rights of all
Kosovars, irrespective of their origin, as well as for the
sovereignty of all States in the region. My Government also
welcomes the initiative of the European Union that led to
the adoption of the Stability Pact last June as an important
initiative that will contribute considerably to the economic
and political stabilization of south-eastern Europe and help
its peoples construct a new future.
Cyprus welcomes the several United Nations initiatives
and recommendations stemming from the follow-up to the
report of the Secretary-General concerning Africa. The
international community should redouble its efforts to assist
the countries of Africa to overcome the ethnic strife and
wars; to eradicate poverty; successfully to combat disease;
to win the fight against drug trafficking; to obtain
sustainable development; and to face the challenges of the
future.
The recent devastating earthquake that struck Turkey
has once more demonstrated the frailty of human beings
before nature's incredible power of destruction. I take this
opportunity to reiterate to the Turkish people our sympathy
for the enormous losses suffered and to urge the
international community to lend a helping hand for the
reconstruction of the devastated areas. Despite the political
problems that exist between our respective States, the
magnitude of the suffering of the Turkish people has deeply
moved the people of Cyprus.
I wish to congratulate all those countries which rushed
to save Turkish lives, and in particular Greece, which,
despite its many differences and problems with Turkey, was
one of the first countries to send its teams to work side by
side with Turkish teams to rescue the Turkish people who
were buried alive under the ruins of the earthquake. I want
also to congratulate Turkey for reciprocating in the same
manner after the subsequent earthquake in Greece and I
wish to salute the new spirit of friendship which has started
to emerge between the two countries.
This year marks a quarter of a century since the
Turkish invasion and unlawful occupation of 37 per cent of
the territory of the Republic of Cyprus. I could today, from
this podium, point an accusing finger at Turkey and talk at
length about the ethnic cleansing it practised against the
Greek Cypriots, which resulted in 180,000 Greek Cypriots
becoming refugees in their own country. I could bring up
the drama of the relatives of the 1,600 Greek Cypriots
missing since the invasion of Cyprus by Turkish forces in
1974. I could point out the many violations of human
rights of the Greek Cypriots by citing decisions of the
European Court and reports of the European Commission
of Human Rights, holding Turkey responsible for such
violations. Today I will abstain from doing so, because I
prefer to look to the future, and not to deal with the past.
We are currently waiting for the United Nations
Secretary-General to issue invitations to both sides to take
part in negotiations, under the auspices of the United
Nations, in the most ambitious initiative ever undertaken
to find a comprehensive solution to the Cyprus problem.
This initiative enjoys the active support of the
international community, and particularly the Group of the
eight most industrialized countries, the Security Council,
the European Union and the Non-Aligned Movement.
We are well aware that currently the international
community, and especially those States which are in a
position to influence the foreign policy of Turkey, are
working methodically to persuade Turkey and the Turkish
Cypriot leader, Mr. Denktash, to participate in talks
without any preconditions; that is, not to insist on the
recognition of the so-called Turkish Republic of Northern
Cyprus, and not to demand that negotiations be conducted
between the two States, instead of communities, as
envisaged in the Security Council resolutions.
Regrettably, on 16 September the Prime Minister of
Turkey, Mr. Ecevit, in a public statement, not only
insisted on the two preconditions I have just mentioned,
but added that the economic embargo against the Turkish
Cypriots must be lifted. The Prime Minister of Turkey
knows that the so-called embargo is a result of a decision
of the European Court, to the effect that certificates of
origin and/or quality issued by the so-called Turkish
Republic of Northern Cyprus cannot be accepted by the
European Union, because the State referred to is not
recognized. The Prime Minister of Turkey should also be
aware that there is a category of reciprocal measures that
need to be discussed and resolved, and that the question
of the embargo falls in that category.
I have already stated publicly, but also to the
Secretary-General and to the heads of State or
Government of the five permanent members of the
Security Council, that we are ready to respond positively
to the Secretary-General's invitation to attend the talks
and to negotiate a solution to the problem within the
6


parameters established by the international community
through Security Council resolutions. The parameters so
established provide that Cyprus must be a bicommunal,
bizonal federal republic, with a single sovereignty, an
international personality and a single citizenship, and that
the settlement must exclude union, in whole or in part, with
any other country or any form of partition or secession.
My vision for the solution of the Cyprus problem
within those parameters requires a partnership of the two
communities that would constitutionally provide for the
maximum degree of internal self-administration for the two
constituent cantons, provinces or states. Adhering to the
principle of the equal political status of the constituent
parts, it must provide them with the same rights, powers
and functions regarding their respective separate internal
self-administration. The constitution must also provide for
the effective participation of both communities in the
federal Government.
Such a federation, becoming a member of the
European Union, will thrive at home and abroad, enjoying
genuine peace, stability and security, based on international
law and legality. It will be supervised by an international
force authorized by the Security Council, under terms and
conditions so defined as to give the force the right to
intervene if it finds that one community, by unlawful acts,
puts in danger the safety of the other community or
attempts to destroy the independence, territorial integrity
and sovereignty of the federal State or destroy the
agreements reached.
I have stated that both communities must learn from
the mistakes of the past and must work hard for the
creation of a common and bright future for all, instead of
clinging to attitudes which brought about the tragedy in the
island. It is, therefore, imperative that we find a just,
workable and viable solution which will safeguard the
human rights of every citizen and heal the wounds of the
past, bringing at the same time a sense of security to both
communities by providing full disarmament under
international supervision.
Our side will approach negotiations on the Cyprus
problem with courage and flexibility, partly because we
recognize that solving it is in the interest of all Cypriots,
but also because that will contribute to the overall stability
of the region, which is so much demanded by the
international community.
I regret that Mr. Denktash is reported to have refused
to respond positively to any initiative to negotiate with me
as representative of the Greek Cypriot community, on the
pretext that I am also the President of the internationally
recognized Republic of Cyprus.
Time and time again I have explained to him that I
sit in the talks not as the President of the Republic of
Cyprus, but as the representative of the Greek Cypriot
community, because the Security Council resolutions call
upon the two communities to negotiate, not upon the State
of the Republic of Cyprus and the Turkish Cypriot
community.
It also saddens me when he attempts to set aside the
parameters for the solution of the Cyprus problem, set by
the international community and the high-level
agreements he made before the Secretary-General of the
United Nations twice, for a bicommunal, bizonal
federation. He attempts now to set new parameters for the
solution, based on two separate sovereign States, and to
impose their acceptance by refusing to come to the
negotiating table unless his conditions are met.
In support of his precondition, he advances the
argument that the term ”equal political status”, referred to
in United Nations resolutions, must be interpreted to mean
that his break-away Turkish Republic of Northern Cyprus
must be recognized, since the Republic of Cyprus is
internationally recognized, in order that the two
negotiators may have equal status. He forgets that the
Security Council, by its resolution, deplored the action of
the Turkish side of declaring a separate State, and asked
all its members not to recognize it, a request with which
all complied, with the exception of Turkey, the occupying
Power.
The parameters for the solution of the Cyprus
problem are already in place. They are included in the
relevant United Nations resolutions. What is required is
the political will of the two sides. I can assure the
Assembly that the Greek Cypriot side stands ready to
negotiate in good faith so that a bicommunal, bizonal
Federal Republic of Cyprus will finally become a reality.
I join my voice with those of the G-8, the Security
Council and the European Union in asking Mr. Denktash
to come to the negotiating table without preconditions. I
honestly believe that within the parameters of the Security
Council resolutions we can find a solution which will
safeguard the legitimate interests of both communities and
bring peace and stability in the Eastern Mediterranean.
7


I wish also to repeat my invitation to the Turkish
Cypriot community to join forces with us in our European
Union accession course. That course, which is the greatest
achievement since the establishment of the Cyprus
Republic, is continuing with success. Accession to the
European Union will benefit both communities equally.
The Cyprus problem has often been described as
complicated and intractable. I do not share this view. The
Cyprus problem can and will be solved if the international
community demands its solution with the necessary
determination, within the parameters it has set.
In the effort for the solution of the Cyprus problem, as
a small State, Member of the United Nations, we rely on
the support of the international community and the United
Nations. We look upon its Charter as a beacon of justice,
and on the United Nations as the hope for a better future.









